BILLINGS, Chief Judge.
Appellant Jimmy Dale Champion lodged this appeal from the order of the Circuit Court of Dunklin County revoking his probation.
The right of appeal is statutory in this state and § 549.141, RSMo 1969, bars our review by direct appeal of the revocation of appellant’s probation. State v. Wilmoth, 520 S.W.2d 185 (Mo.App.1975). We cannot give prospective effect to the repeal of this statute, effective January 1, 1979. Laws 1977, p.-, S.B. No. 60, § 1.
Appellant is confined in the state penitentiary, beyond our territorial jurisdiction, and we cannot treat his appeal as an original application for a writ of habeas corpus as requested by his counsel.
We have no jurisdiction and the appeal is dismissed.
HOGAN and FLANIGAN, JJ., concur.